

EXHIBIT 10.33


FIRST AMENDMENT
WEINGARTEN REALTY RETIREMENT PLAN




WHEREAS, the Company previously adopted the Weingarten Realty Retirement Plan
(hereinafter the “Plan”), as Amended and Restated Effective April 1, 2002, and


WHEREAS, the Company reserved the right to amend the Plan from time to time in
Article VIII of the Plan: and


WHEREAS, the Company now desires to amend the Plan to revise the benefit
formula;


NOW THEREFORE, the Plan is hereby amended as set forth below as of October 1,
2003:


Section 5.2(a)(1) is deleted in its entirety and replaced as follows:


(a)
An eligible Grandfathered Participant’s monthly normal retirement benefit shall
be equal to 1/12th of the following:




 
(1)
1.50 percent of the Grandfathered Participant’s Average Annual Earnings
multiplied by his number of years of “adjusted Credited Service” at retirement;
minus







IN WITNESS WHEREOF,  this Plan has been executed the 31st day of December 2003.




WEINGARTEN REALTY INVESTORS
By:  /s/ John Stacy
      John Stacy
EMPLOYER


